DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-2 and 4-20 are pending, wherein claims 1-2 are amended and claims 7-20 were previously withdrawn. Claims 1-2 and 4-6 are being examined on the merits in this Office action.
	

Specification
The disclosure is objected to because of the following:
According to the amended claims, the recitation “at least one silicon-based fine particles” has been amended to “at least one of silicon-based fine particles. Accordingly, the “at least one silicon-based fine particles” recited in the specification should also be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “at least one of silicon-based fine particles covered with the SiOC coating layer” can mean one particle. However, how can one particle form “a plurality of secondary particles”? Thus, claim 1 is indefinite.
Claims 2 and 4-6 are indefinite because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180083263 A1, hereafter Cho).
Regarding claims 1-2, Cho teaches a SiOC structure, comprising:
at least one of silicon-based fine particles (10, Fig. 1A), and a SiOC coating layer (the combination of 20A, which is silicon oxide, [0029], and 30, which is a carbon-based conductive layer, [0030]) containing at least Si (silicon), O (oxygen), and C (carbon) as constituent elements,
wherein the at least one of silicon-based fine particles are covered with the SiOC coating layer (Fig. 1A), and the average particle size of the at least one of silicon-based fine particles covered with the SiOC coating layer may be within a range from 10 nm to 10 µm ([0031]), overlapping the instant the claimed ranges of 1 nm to 999 µm (claim 1) and 1 µm to 10 µm (claim 2) based on a volume-based particle size distribution. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). In addition, in the absence of evidence or unexpected results, the selection of a particle size would require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Changes in size do not patently distinguish the invention in the absence of persuasive evidence. See MPEP § 2144.04(IV)(A).
Cho further teaches in the SiOC structure, the at least one of silicon-based fine particles covered with the SiOC coating layer (See Fig. 1) and thus a plurality of secondary particles are formed (according to [0014] of the instant specification; also see “aggregated” in [0030] of Cho). Further, one of ordinary skill in the art would readily appreciate that the silicon-based anode active material of Cho is composed of numerous SiOC structures (i.e., SiOC covered silicon particle) and these SiOC structures are connected to each other via the SiOC coating layer.
Regarding claims 4-5, Cho teaches a negative electrode comprises a negative electrode composition comprising the SiOC structure according to claim 1 as a negative electrode active material (See, at least, Title, Abstract, and [0012]).
Regarding claim 6, Cho teaches a lithium ion secondary battery comprising the negative electrode according to claim 5 (See, at least, [0001], [0006]).

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of outer shell 20 A of silicon oxide and the carbon-based conductive layer 30 in Cho are two separate layers with a distinct interface between 20 A and 30, and therefore does not teach the SiOC coating layer as claimed.
In response, the entire layer including 20 A and 30 is employed to teach the SiOC coating layer as claimed. There is no reason that the combination cannot read on the SiOC coating layer as claimed merely due to the presence of an interface between 20 A and 30. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/ZHONGQING WEI/Primary Examiner, Art Unit 1727